467 S.W.2d 433 (1971)
Ex parte Raymond WILLIAMS.
No. 44018.
Court of Criminal Appeals of Texas.
May 12, 1971.
Rehearing Denied June 16, 1971.
C. C. Divine, Houston, for appellant.
*434 Carol S. Vance, Dist. Atty., James C. Brough, Asst. Dist. Atty., Houston, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
This is an appeal from a writ of habeas corpus hearing where the court refused to reduce bail. The record reflects that appellant was charged by complaints in a Justice Court of Harris County with three offenses of robbery by firearms and one offense with assault with intent to murder. Bonds on remaining robbery cases were set at $20,000 each, and on the assault to murder charge, bond was set in the amount of $2500.
At the habeas corpus hearing, the State presented evidence reflecting a robbery of a U-Totem store in the city of Houston. The State also presented evidence reflecting an assault to murder on a police officer who was acting as a security guard. Also, the officer testified that he too was robbed. Appellant's mother testified that she and her husband had a little money and would try to raise the money for the amount of the bail bonds which had been set. Appellant's attorney also testified in reference to amounts of bail he felt appellant could make.
We hold that the trial judge did not abuse his discretion in refusing to lower the bond. Appellant's ability to make bond is not the sole criteria in setting bond. See Ex parte Jester, Tex.Cr.App., 403 S.W.2d 133. Further, there is no evidence in this record that an effort has been made by this appellant to furnish a bail in the amounts fixed by the Justice of the Peace Court. In the absence of such evidence, the complaint of excessive bail is not presented. See Ex parte Toppings and Ex parte Reynolds, Tex.Cr.App., 422 S.W.2d 459. The fact that persons approached by appellant's attorney thought that bail was set too high is not a reason for this court to hold it excessive. Also the fact that appellant's attorney himself thought bail was set too high is neither a reason for this Court to hold it excessive. See Ex parte Mendoza, Tex.Cr.App., 414 S.W.2d 666.
The judgment of the trial court is affirmed.